In a proceeding under article 78 of the Civil Practice Act, to review a determination of the Board of Zoning Appeals of the Town of Hemp-stead, denying petitioner’s application for a permit to use a portion of a residence building for the practice of hairdressing and cosmetology, the board appeals from an order of the Supreme Court, Nassau County, dated May 31, 1960, annulling its determination and directing it to issue the permit. Order affirmed, with costs. No opinion. Beldock, Acting P. J., Ughetta, Kleinfeld, Christ and Pette, JJ., concur.